Citation Nr: 1113366	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-28 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a temporary total rating based on treatment for prostate cancer in June 2004.

2.  Entitlement to an increased rating in excess of 20 percent for diabetes mellitus.

3.  Entitlement to an increased (compensable) rating for erectile dysfunction.

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

5.  Whether new and material evidence has been received to reopen service connection for psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active service from November 1964 to June 1965, and from September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of July 2008 and February 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified at a Board hearing held at the RO in November 2010.  Additional evidence was submitted at the hearing, namely voluminous VA treatment records, accompanied by a waiver of initial RO consideration.

The issues of service connection for peripheral neuropathy of the left upper extremity and psychiatric disorder (on a de novo basis) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service connection for residuals of prostate cancer was granted in a September 2005 rating decision, with an assigned effective date of April 15, 2005; the Veteran was advised of the rating decision and of his appellate rights with respect thereto, but did not appeal.

2.  In December 2008, the Veteran requested assignment of a temporary total rating based on surgery for prostate cancer that occurred in June 2004.

3.  For the entire rating period, the Veteran's diabetes mellitus requires the use of insulin and a restricted diet, but has not required the regulation of activities.

4.  The Veteran's erectile dysfunction is not productive of deformity of the penis.

5.  Service connection for psychiatric disorder, including PTSD, was denied in a December 2005 rating decision; the Veteran was notified of the decision and of his appellate rights, but did not appeal.

6.  The evidence received since the December 2005 rating decision is not duplicative or cumulative of evidence previously of record, and raises a reasonable possibility of substantiating the claim for service connection for a psychiatric disorder. 


CONCLUSIONS OF LAW

1.  The December 2008 claim for a temporary total rating based on surgery for prostate surgery in June 2004 was not timely filed, and must be dismissed.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.302(a) (2010); Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

2.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met for any period.  38 U.S.C.A. § 1155 (2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.119, Diagnostic Code 7913 (2010). 

3.  The criteria for a compensable rating for erectile dysfunction have not been met for any period.  38 U.S.C.A. § 1155 (2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.115b, Diagnostic Code 7522 (2010). 

4.  New and material evidence has been received to reopen service connection for a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) additionally held that in claims to reopen VA's duty to notify includes advising him of the information and evidence that is necessary to reopen the claim, and of the information and evidence necessary to establish entitlement to the underlying claim for the benefit sought.  The Court further held that, in the context of a claim to reopen, VA must look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

In light of the Board's reopening of the service connection for a psychiatric disorder, any notice deficiency regarding new and material evidence notice is not prejudicial.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) (West 2002) requires, at a minimum, that VA (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that, "should an increase in disability be found, a disability rating will be determined by applying relevant [Diagnostic Codes]," and that the range of disability applied may be between 0 percent and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The record shows that in this case substantially compliant notice as to the increased rating claims was sent to the Veteran in February 2008 and May 2008, prior to the adverse decision from which those claims originate.  With respect to the claim for a retroactive temporary total rating, notice was sent in January 2009; however, as to that issue, VA's General Counsel has interpreted that the notice and assistance requirements of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  In such cases, there is no reasonable possibility that the claim could be substantiated.  See VAOPGCPREC 5-2004.

As will be explained in further detail below, the Veteran has in essence advanced a freestanding claim for an earlier effective date, which is not permitted by law. Accordingly, the notice and assistance requirements of the VCAA are not applicable. 

The record reflects that the Veteran was provided a meaningful opportunity to participate effectively in the processing of his claims such that any notice error did not affect the essential fairness of the adjudications now on appeal.  The Veteran was notified that his claims were denied.  He was provided notice how to appeal those decisions, and he did so.  He was provided statements of the case that advised him of the applicable law and criteria required for higher ratings, and he demonstrated his actual knowledge of what was required to substantiate higher ratings in arguments on file, including before the undersigned at the November 2010 Board personal hearing.  Moreover, the record shows that the Veteran was represented by a Veterans Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the Veteran what was necessary to substantiate his claims, and as such, that he had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudications was not affected.  Vazquez-Flores, 22 Vet. App. at 49.

With respect to VA's duty to assist the Veteran, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, were obtained by the RO or provided by the Veteran himself.  38 U.S.C.A. § 5103A (West 2002). 

The record also reflects that the Veteran was afforded several VA examinations in connection with his claims, including in March 2008, May 2008, and June 2008.  The examinations included the pertinent findings for rating the severity of the diabetes and erectile dysfunction under the appropriate diagnostic codes.  The Board finds that the examinations are adequate for the purpose of adjudicating the claims on appeal, and the Veteran does not contend otherwise (except with respect to the May 2008 examination in connection with the psychiatric disorder claim, which is dealt with in the remand portion of this action).  

In sum, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


Retroactive Temporary Total Rating

The Veteran contends, several years after successfully establishing service connection for residuals of prostate cancer, that he is entitled to assignment of a retroactive temporary total rating based on his hospitalization for prostate cancer in June 2004.  He does not contend he is currently entitled to such a rating based on the reoccurrence of prostate cancer or treatment therefor. 

The evidence in this case shows that the Veteran was determined in 2004 to have prostate cancer.  He underwent a radical retropubic prostatectomy in June 2004.  A biopsy disclosed adenocarcinoma, with no evidence of extraprostatic tumor extension.  The records for the period following the surgery show he received no further treatment for the prostate cancer as such.  Instead, he was treated for the residual genitourinary dysfunctions resulting from the surgery.  

On April 15, 2005, the Veteran claimed service connection for prostate cancer.  In a September 2005 rating action, service connection for prostate cancer was granted.  The rating action noted that the Veteran had prostate cancer in May 2004, with residual genitourinary problems by Jun 2004, and assigned an effective date of April 15, 2005 for the award of service connection, as well as a 20 percent evaluation for the residuals.  The applicable diagnostic code at the time provided for a 100 percent rating for malignant neoplasms of the genitourinary system, continuing for 6 months following the cessation of surgical, X-ray, antineopleastic chemotherapy or other therapeutic procedure.  With no local reoccurrence or metastasis, the malignancy is to be rated on residuals as voiding dysfunction or renal dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7528 and Note (2005). 

The Veteran was advised of the September 2005 rating action later that month, and of his appellate rights with respect thereto, but no further communication from the Veteran or any representative addressing the proper rating or effective date assignable for the residuals of prostate cancer was received until December 2008.  In the December 2008 communication, the Veteran requested assignment of a total rating to compensate for the 2004 surgery.

At the Board personal hearing before the undersigned, the Veteran indicated that he did not file for service connection for prostate cancer until April 2005 because he was unaware before then that he might be entitled to compensation for the disease.  He did not identify or suggest the presence of any error in the September 2005 rating action.

The record shows, and the Veteran does not dispute, that an appeal of the September 2005 rating decision was not initiated within one year of notice of that decision; therefore, the September 2005 rating decision is final.  See 38 U.S.C.A. 
§ 7105.

In seeking assignment of a retroactive temporary total rating based on the June 2004 surgery, the Veteran is essentially requesting an earlier effective date for the grant of service connection for prostate cancer, as the currently assigned effective date of April 2005 is more than six months after the June 2004 surgery for the cancer.  Notably, neither the Veteran nor his representative has alleged that the September 2005 rating decision contained clear and unmistakable error (CUE).  The Board can not reasonably construe any of his statements as alleging CUE in the September 2005 rating decision.

In short, the September 2005 rating decision granting service connection for prostate cancer and assigning the effective date and a 20 percent rating (but not a 100 percent evaluation in light of the length of time between the June 2004 surgery and April 2005 claim) became final prior to the Veteran's December 2008 claim for a retroactive temporary total rating.  Although the RO proceeded to adjudicate what is in essence an earlier effective date claim on the merits, the Board points out that the Court, in Rudd, 20 Vet. App. 296, held that a freestanding claim for an earlier effective date is not a proper claim subject to adjudication.  Rather, it is instead appropriate to dismiss such a "claim" because it can not be entertained.  The Court pointed out that a veteran still could establish an earlier effective date following a final rating decision through the mechanism of demonstrating CUE in that rating action.

The Veteran's claim falls squarely within the same reasoning.  The Veteran, in seeking a retroactive temporary total rating based on the June 2004 surgery, is requesting nothing less than an earlier effective date for the award of service connection for prostate cancer.  It is only through an earlier effective date for the grant of service connection that a temporary total rating could even be considered, as the surgery occurred more than 6 months prior to the recognized date of claim in this case.  The Board notes that, to the extent the Veteran relies on 38 C.F.R. § 4.29 instead, the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528 would supplant that regulation as the basis for assignment of a 100 percent rating, and that, in any event, 38 C.F.R. § 4.29 could not provide for a temporary total rating unless the effective date of the grant of service connection encompasses the June 2004 surgery.
 
In sum, the September 2005 rating decision granting service connection and assigning an effective date of April 15, 2005, for that grant is a final decision.  Given that, as a matter of law, and in the absence of an allegation of CUE by the Veteran in any pertinent rating decision, VA may not entertain the Veteran's freestanding claim for an earlier effective date for service connection for prostate cancer, even in the guise of a "retroactive" temporary total rating, the Board must dismiss the Veteran's appeal.

Disability Rating Law and Regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected diabetes mellitus and erectile dysfunction.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2010).  The Board attempts to determine the extent to which the Veteran's service-connected disabilities adversely affect his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that consideration of staged ratings was appropriate in claims for an increased rating when the facts reflect distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart, 21 Vet. App. at 509-10. 

Rating Diabetes Mellitus

Service connection for diabetes mellitus was granted in an April 2006 rating action, with an assigned 20 percent rating.  This evaluation has remained in effect since that time.  VA has rated the Veteran's diabetes mellitus as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  In April 2008, the Veteran filed a claim seeking an increased rating for the diabetes.    

Pursuant to Diagnostic Code 7913, a rating of 20 percent is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted when the condition requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when the condition requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when the condition requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119.

To warrant a higher rating for diabetes mellitus itself, under Diagnostic Code 7913, the 40 percent criteria are conjunctive, not disjunctive.   That is, there must be insulin dependence and restricted diet and regulation of activities.  "Regulation of activities" is defined by DC 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007). 

After careful review of all the evidence of record, lay and medical, the Board finds that the evidence weighs against assignment of a rating higher than 20 percent for diabetes mellitus for any period of increased rating.  Treatment records on file for the period since 2007 show the Veteran has been placed under a restricted diabetic diet.  At the June 2008 VA examination, the Veteran reported that he was recently started on insulin, and the treatment records on file show he has continued to use insulin since that time; however, the evidence does not show that he requires the regulation of his activities due to diabetes.  At the June 2008 VA examination, the Veteran indicated that he had to be careful when mowing his lawn because of diabetes; however, he denied any episodes of ketoacidosis or hypoglycemia.  The examiner noted that the Veteran's activity was restricted, but only in the sense that the Veteran had to monitor the level of activity because of the possibility he could become hypoglycemic.  The treatment records do not document even a single episode of hypoglycemia related to his activities.  Although the records do show the Veteran was treated at one point for hypoglycemic episodes, those were attributed to a medication adjustment, and the records show that the episodes ceased once he was discontinued from Glyburide.  The treatment records show that the Veteran was recommended for exercise, and do not suggest he was cautioned against any strenuous activities.

At the Board personal hearing, the Veteran testified that he has to watch his activities, or he tends to black out from a drop in his blood sugar.  He cited a recent example of losing his awareness when going down stairs.  He also indicated that he tried working for VA, where he would ask for coffee with sugar in it because of his drop in blood sugar; he indicated that he was fired for those requests.  

The Board again points out that the voluminous treatment records on file do not reference hypoglycemic episodes in connection with physical activity.  Moreover, the records pertaining to the coffee request episodes undermine his credibility.  Those entries, which the Board notes were years prior to the hypoglycemic episodes documented in the treatment records, note that he was counseled for asking for coffee (apparently because he was acting the capacity of an employee at the time of the requests), but do not reference any mention by the Veteran of a medical need for the coffee.  In fact, in the account of the incident that he provided to investigators, the Veteran indicated that he really did not want the coffee.  He did not at any point mention to the investigators that his request for coffee was based on diabetes, although it would appear this would be important information for him to share when accused of wrongdoing.  His failure to mention diabetes in this context undermines his testimony that he needed the coffee because his physical activity was exacerbating his diabetic condition.

In short, although the Veteran believes he must regulate his activities because of diabetes, the other evidence, including the medical evidence, does not suggest the need for such regulation.  To the contrary, the evidence shows that exercise has been recommended, with no apparent restrictions.  For these reasons, the Board finds that the Veteran's diabetes mellitus has not required the regulation of his activities for any period of increased rating claim.  In the absence of such restrictions, a higher rating is not warranted. 

In sum, the Board finds that the evidence on file does not more nearly approximate the criteria for a rating in excess of 20 percent for diabetes mellitus.  The claim for an increased rating is denied.  38 C.F.R. § 4.3.

The Board notes that none of the treatment records suggest the presence of residual eye or kidney dysfunction.  The treatment notes specifically indicate that he does not have diabetic retinopathy or nephropathy.  Laboratory reports show his kidney functions are within the identified reference range for normal.  The June 2008 VA examiners determined that he did not have evidence of hypertension, coronary artery disease, renal problems or retinopathy.  The Veteran has already been separately rated for peripheral neuropathy affecting the lower extremities and the right upper extremity.  Accordingly, there are no complications of the diabetes subject to separate evaluation.

The Board has considered whether referral for an extraschedular rating is warranted for the diabetes mellitus.  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Veteran's symptoms associated with the service-connected diabetes are insulin dependence and a restricted diet.  The rating criteria specifically contemplate such symptomatology.  He experienced some episodes of hypoglycemia in 2010 due to medication adjustment, but those resolved, and hypoglycemic reactions are also contemplated by the schedular criteria.  Consequently, no referral for extraschedular consideration is required.  Frequent periods of hospitalization, which are part of the schedular rating criteria for his diabetes, have not been shown.  The Board notes that the Veteran is unemployed, but that this is because he elected to retire from his job with a pension.  As already discussed, the competent and credible evidence does not show that the diabetes requires regulation of activities.  The Board finds that the evidence does not support assignment of a rating in excess of 20 percent for any discrete period involved in this case.  At no point has the evidence demonstrated that the Veteran's diabetes requires the regulation of activities, even for a limited period.  In the absence of exceptional factors associated with the diabetes mellitus, the Board finds that the criteria for submission for referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



Rating Erectile Dysfunction

Service connection for erectile dysfunction was granted in a December 2005 rating decision.  The disability was assigned a noncompensable (0 percent) rating under Diagnostic code 7522, which has remained in effect since that time.  The rating action also granted special monthly compensation based on loss of use of a creative organ.  In November 2007, the Veteran filed the current claim for increased rating.

VA has rated the Veteran's erectile dysfunction as noncompensably disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Under Diagnostic Code 7522, a 20 percent rating is warranted for deformity of the penis, with loss of erectile power.

At the Board personal hearing before the undersigned, the Veteran indicated that he was seeking an increased rating because of erectile problems.  When the undersigned explained that a compensable rating under the current diagnostic code required evidence of deformity in addition to loss of erectile power, the Veteran did not suggest that he had any penile deformity.

In addition, the treatment records on file document that the Veteran is treated for erectile dysfunction, but indicate that his penis is normal to examination.  When examined by VA in March 2008, no identified penile abnormalities were noted.  

To warrant a compensable rating under Diagnostic Code 7522, the evidence must at a minimum show penile deformity.  The Veteran does not contend that he has such a deformity, and the clinical and VA examinations on file show that his penis appears normal to examination.  Accordingly, there is no basis for the assignment of a compensable rating under Diagnostic Code 7522.  

The Board notes that, inasmuch as the Veteran's erectile dysfunction does not involve the removal of any part of the penis or testes, testicular atrophy, or  epididymo-orchitis, Diagnostic Codes 7520, 7523, 7524 and 7525 are not for application.  38 C.F.R. § 4.115b.

In sum, the preponderance of the evidence is against assignment of a compensable rating for erectile dysfunction for any period.  This is true for the entire period involved in this appeal, inasmuch as there is no evidence of penile deformity at any point.   38 C.F.R. §§ 4.3, 4.7.

New and Material Evidence- Psychiatric Disorder, to include PTSD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2010). 

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by redesignating paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

75 Fed. Reg. 39,843 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3))

Generally, a claim which has been denied in a final rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c) (West 2002). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A December 2005 rating decision denied service connection for psychiatric disorder, including PTSD and depression.  The Veteran was advised of the decision and of his appellate rights with respect thereto, but he did not appeal.  Although additional VA treatment records covering the period from 2005 to 2006 were added within a year of that rating decision, the records were either duplicates of those considered in December 2005, or cumulative in only showing continued treatment for psychiatric problems.  As such, they were not new and material as to require readjudication.  See 38 C.F.R. § 3.156(b) (2010); Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005) (the definition of "new and material evidence" in paragraph (a) of 38 C.F.R. § 3.156 applies to paragraph (b), and therefore to be material, the evidence must relate to an unestablished fact necessary to substantiate the claim).  Consequently, service connection for psychiatric disability may be considered on the merits only if new and material evidence has been received since the time of the December 2005 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2010).

The evidence on file at the time of the December 2005 rating decision included
service treatment records showing that on one occasion the Veteran's left finger was grazed by a bullet.  The treatment record indicates this occurred when another soldier apparently fired during a practice mortar attack drill (i.e. not during combat).  The examination for discharge documents complaints of nervous trouble.

The previously considered evidence also included post-service VA and private treatment records covering the period from 1972 up through December 2005, which documented treatment since 2003 for psychiatric disorders including depression and cocaine abuse.  The private medical records show diagnoses of PTSD.  The Veteran reported that he had been depressed for a number of years, and that he drank heavily in the 1970s.  A July 2004 entry noted that he did not meet the criteria to support a diagnosis of PTSD because he could not identify a specific traumatic event he experienced; the clinician noted that the Veteran carried a private diagnosis of PTSD related to marriage problems.

The evidence considered at the time of the December 2005 rating decision lastly included statements by the Veteran to the effect that he experienced a variety of combat stressors while serving in a combat support role to a mechanized infantry unit, including the deaths of friends whose names he was unable to recall.  He indicated that he used drugs in service to cope.

Pertinent evidence added to the record since the December 2005 rating decision includes VA treatment records for the period from 2005 through September 2010, which document continued treatment for varying psychiatric disorders, including PTSD.  Importantly, those records include the report of a June 2010 psychodiagnostic consultation recording his assertion that there times in service when he feared for his life.  The added evidence also includes statements by the Veteran and the transcript of his November 2010 Board testimony.  In the statements and testimony, the Veteran outlined several new stressor incidents, and also indicated that his entire time in Vietnam was traumatizing, and that he was in fear of getting blown up while on convoy, of snipers, and of landmines.

The Board finds the above evidence is new.  It is also material, particularly the Veteran's assertions concerning his fear of hostile military activity in light of the recent amendment to 38 C.F.R. § 3.304(f).  For these reasons, the claim of service connection for psychiatric disorder, to include PTSD, is reopened.


ORDER

The appeal for a temporary total rating based on treatment for prostate cancer in June 2004 is dismissed.

A rating in excess of 20 percent for diabetes mellitus is denied. 

An increased (compensable) rating for erectile dysfunction is denied.

New and material evidence having been received, reopening of the claim for service connection for psychiatric disorder, to include PTSD, is granted. 


REMAND

With respect to psychiatric disability, although the record shows that the Veteran's treating clinicians have, at times, diagnosed PTSD, they equally have indicated that other psychiatric disorders such as generalized anxiety and depressive ailments.  Still other treatment records attribute his symptoms to cocaine or other substance abuse.  The record shows that when the Veteran was examined by VA in May 2008, the VA examiner specifically concluded that the Veteran did not meet the criteria to support a diagnosis of PTSD; the examiner instead determined that the Veteran had cocaine dependence in remission.

In light of the conflicting diagnoses concerning what mental disorder afflicts the Veteran, the Board finds that additional VA examination is necessary.  This is particularly true, given the Veteran's recent assertions linking his claimed PTSD in part to a fear of hostile military action.

The Board notes that, in addition to fear of hostile military activity, the Veteran has identified numerous other stressor incidents, although he has not been forthcoming in many respects with appropriate information as to the dates or locations of the events.  The record shows that the RO has not at any point attempted to verify the Veteran's claimed stressors.

Turning to the issue of service connection for left upper extremity peripheral neuropathy, the Veteran contends that he has the disorder, and that it is secondary to his service-connected diabetes mellitus.  The record contains voluminous treatment records covering the 1970s through September 2010, none of which document the presence of peripheral neuropathy affecting the left upper extremity.  When examined by VA in June 2008, no identified abnormalities for the left upper extremity were reported.  Electrodiagnostic studies demonstrated mild sensorimotor neuropathy in the right upper extremity, but not in the left.  

Nevertheless, service connection is in effect for peripheral neuropathy of each extremity except for the left arm.  At the Board personal hearing before the undersigned, the Veteran testified that he does in fact experience pain, numbness, tingling, and weakness in the left arm, and in the left hand in particular.

Given the Veteran's testimony as to his current left arm symptoms, the fact that he does have neuropathy affecting the other extremities, and the absence in the June 2008 examination of an affirmative statement that the Veteran does not have a left upper extremity neuropathy, the Board finds that another VA examination is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran and request that he identify specific names, addresses, and approximate dates of treatment for all health care providers, private and VA, who may possess additional records pertinent to the claims remaining on appeal.  When the requested information and any necessary authorizations have been received, the RO/AMC should attempt to obtain copies of all pertinent records which have not already been obtained.

2.  The RO/AMC should attempt to obtain additional information from the Veteran concerning the specific circumstances of each alleged in-service stressor, to include the dates (to within 60 days), locations, units involved, and the names of casualties.  Further identifying information concerning any other involved service personnel, including their names, ranks, and units of assignment should be requested from the Veteran.  With any additional information provided by the Veteran, and with the evidence already of record, the RO/AMC should prepare a summary of the Veteran's alleged service stressors.  This summary should be prepared regardless of whether the Veteran provides an additional statement, as requested above.  This summary, and a copy of the Veteran's DD Form 214 and other service personnel records should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC).

The JSRRC should be provided with a copy of any information obtained above, and should be asked to provide any additional information that might corroborate the Veteran's alleged stressors.

3.  The RO/AMC should then arrange for a VA psychiatric examination of the Veteran, preferably by someone who has not previously examined the Veteran, to determine the nature and etiology of any current psychiatric disorders.  All indicated studies, tests and evaluations deemed necessary should be performed.  The examiner should report a multi-axial diagnosis, identifying all current psychiatric disorders.  A diagnosis of PTSD under DSM IV criteria should be made or definitively ruled out.  If PTSD is diagnosed, the examiner should identify the specific stressor(s) supporting the diagnosis.  The examiner should specifically address whether the incident in which the Veteran's left hand was grazed by a bullet during a training exercise suffices to support the diagnosis of PTSD, and if the Veteran's fear of hostile military activity in service supports the diagnosis of PTSD.  If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made.  With respect to any psychiatric disorder other than PTSD identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder is etiologically related to service.

The rationale for all opinions expressed should be explained. The claims files should be made available to the psychiatrist for proper review of the medical history. 

4.  The RO/AMC should also arrange for the Veteran to undergo a VA examination to determine the nature, extent and etiology of any currently present left upper extremity neuropathy.  All indicated studies, including electrodiagnostic studies should be conducted.  If a neuropathy of the left upper extremity is identified, the examiner should be requested to provide an opinion as to whether it is at least as likely as not that such disorder is etiologically related to service, or was caused or chronically worsened by service-connected diabetes mellitus.  The rationale for all opinions expressed should be explained.  The relevant documents in the claims files should be made available to the examiner for proper review of the medical history. 

5.  Thereafter, and after undertaking any other developmental action deemed necessary, the RO/AMC should readjudicate the issues remaining on appeal, including the issue of service connection for psychiatric disorder on the merits.  If the benefits sought on appeal are not granted in full, the RO/AMC should issue a supplemental statement of the case, and should provide the Veteran and his representative an opportunity to respond.

After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case and the period for submission of additional information or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded to the RO.  Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


